                     Case 4:19-cv-04569-DMR Document 7 Filed 08/07/19 Page 1 of 1
                                                                                                                           Reset Form

CAND Pay.gov Application for Refund (rev. 5/17)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-7, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Jennifer Kelly                                       8. Your Phone Number: (415) 766-3530
 2. Your Email Address: * jennifer@tyzlaw.com                        9. Full Case Number (if applicable): 3:2019cv04569
 3. Pay.gov Tracking ID Number:* 26JB7QFP                                                          Attorney Admission
                                                                                              ✔    Civil Case Filing
 4. Agency Tracking ID Number:* 0971- 13587076                                                     FTR Audio Recording
                                                                     10. Fee Type:*
 5. Transaction Date:* 08/06/2019                                                                  Notice of Appeal
                                                                                                   Pro Hac Vice
 6. Transaction Time:* 9:13 pm                                                                     Writ of Habeas Corpus
 7. Transaction Amount (Amount to be refunded):* $ 400.00
 11. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct Pay.gov and Agency Tracking numbers in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
Duplicative charge incurred due to inadvertent payment of filing fee more than once in same case resulting from
technical issue during filing process. Correct transaction information: Pay.gov Tracking ID: 26JB7OEV; Agency Tracking
ID: 0971-13587037; Transaction Time: Aug 6, 2019 9:08:37 PM.

9     Efile this form using OTHER FILINGS Ѝ OTHER DOCUMENTS Ѝ APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                           Approved
 Refund request:           Denied
                           Denied ņ Resubmit amended application (see reason for denial)
 Approval/denial date:                                                    Request approved/denied by:
 Pay.gov refund tracking ID refunded:                                     Agency refund tracking ID number: 0971-
 Date refund processed:                                                   Refund processed by:
 Reason for denial (if applicable):


 Referred for OSC date (if applicable):
